Citation Nr: 1609493	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an undiagnosed illness fatigue, headaches, muscle aches and pains, tingling of limbs, poor concentration, mood and sleep disorder, respiratory condition, low grade fevers, and boils (claimed as Gulf War Syndrome). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993 and from March 2003 to April 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the case has been transferred from the VA RO in Huntington, West Virginia, to the VA RO in Boise, Idaho. 

In his February 2014 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in September 2015, the Veteran withdrew his request for a Board hearing.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear.

2.  PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood without total social impairment.

3.  The Veteran's fatigue, recurrent skin infections, headaches, joint pains, numbness and tingling of all fingers and thumbs bilaterally, sleep disturbance, and night sweats (claimed as fatigue, headaches, muscle aches and pains, tingling of limbs, poor concentration, mood and sleep disorder, respiratory condition, low grade fevers, and boils) demonstrate a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).  

3.  The Veteran's fatigue, recurrent skin infections, headaches, joint pains, numbness and tingling of all fingers and thumbs bilaterally, sleep disturbance, and night sweats (claimed as fatigue, headaches, muscle aches and pains, tingling of limbs, poor concentration, mood and sleep disorder, respiratory condition, low grade fevers, and boils) symptomatology demonstrate a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims of entitlement to service connection for a bilateral hearing loss disability and entitlement to an evaluation in excess of 30 percent for PTSD.  The VCAA does not apply to the remaining Persian Gulf service connection claim as the Board is granting this claim in full.

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

With regard to the bilateral hearing loss claim, the RO provided pre-adjudication VCAA notice by letters dated in December 2010 and March 2011.  The Veteran was notified of the evidence needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in August 2010, November 2011, January 2013, and September 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate to for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his PTSD worsened since his last examination nor does the evidence show his PTSD has undergone a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(a)(7), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and, (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or, (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

Section 3.317 also contains a presumption of service connection for infectious diseases that will be service-connected if manifest in a veteran with a qualifying period of service if the infectious diseases manifest during certain periods.  38 C.F.R. § 3.317(c).  The infectious diseases covered in that section include:  brucellosis, campylobacter jejuni, Coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, non-typhoid salmonella, shingella, visceral leishmaniasis, and West Nile Virus.  Id. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  Gulf War Syndrome 

In January 2011, the Veteran's attorney submitted a claim for service connection for fatigue, headaches, muscle aches/pain, neurological symptoms, including tingling of limbs, poor concentration, mood and sleep disorders, acute bronchitis, low grade fevers, and boils due to Gulf War Syndrome.  The Veteran's DD 214 reflects that the Veteran served in Southwest Asia from August 1990 to November 1993 and in Kuwait/Iraq from April 2003 to March 2004.  

In November 2011, the Veteran was afforded a Gulf War General Medical Examination.  The Veteran was diagnosed with skin disease, a respiratory condition, headaches, recurrent pustules and boils of the abdomen and thighs.  He also had fatigue, joint pain, sleep disturbances, and neurological sign and symptoms.  The Veteran stated that he noticed fatigue in 2003 that was not associated with exercise.  He would wake up and feel tired and still does.  His joint pain was characterized by dull aching pains in both knees and ankles since 2000.  There was no evidence of inflammation or effusions.  In 2003, the Veteran began to experience tingling in the fingers and thumbs of both hands when operating heavy equipment.  He also reported sleep disturbance and night sweats that were associated with his service-connected PTSD.  The VA examiner opined that the Veteran had a chronic disability pattern which was at least as likely as not an undiagnosed illness.  The undiagnosed illness was characterized by fatigue, recurrent skin infections, headaches, joint pains, numbness and tingling of all fingers and thumbs bilaterally, acute bronchitis occurring once yearly for about two weeks, sleep disturbance, and night sweats.

The Veteran was diagnosed with tension headaches that began in 2004 and occurred once per week.  They were bi-temporal and pulsating that caused changes in vision.  The headaches typically lasted for less than one day.  Acute bronchitis was also diagnosed in 2004.  In 1989, the Veteran started to have boils in his belt line and in the inner aspect of both thighs.  They occur several times per year, and were treated by the Veteran topically.  His last outbreak was in the summer.  He did not have an outbreak at the VA examination.

The Veteran's STRs show that he was seen several times for left arm and finger numbness with complaints of neuropathy in October 2003, while he was in the Southwest Asia theater of operations.  He was given a provisional diagnosis of left ulnar nerve entrapment.  

The Board finds that the Veteran's acute bronchitis may not be included in the Veteran's undiagnosed illness as bronchitis is a diagnosis with a known pathology and is not associated with the symptoms contemplated in 38 C.F.R. § 3.317(a)(2).  Additionally, service connection for bronchitis may not be granted on a direct basis, as the November 2011 VA examiner stated the Veteran's bronchitis developed following discharge from active service.  Bronchitis also may not be granted on a presumptive basis as bronchitis is not a chronic disability.  38 C.F.R. §§ 3.307, 3.309(a).

Section 3.317 establishes that a disability by history, physical examination and laboratory test, cannot be attributed to a known clinical diagnosis may be subject to service connection.  Although ulnar entrapment is a diagnosis, the November 2011 VA examiner found that the Veteran had a chronic disability pattern which was at least as likely as not an undiagnosed illness.   As the Veteran's symptomatology did manifest during active service in the Southwest Asia theater of operations, service connection for an undiagnosed illness manifested by fatigue, recurrent skin infections, headaches, joint pains, numbness and tingling of all fingers and thumbs bilaterally, sleep disturbance, and night sweats is granted.  See 38 C.F.R. 
§ 3.317(a)(1)(i).

B.  Bilateral Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss disability that was caused by in-service noise exposure.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss disability in November 2011.  The examination showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
15
10
15
15
20

Speech audiometry (CNC) revealed speech recognition ability of 94 percent in each ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The evidence of record demonstrates that there are no auditory thresholds of 40 dB or greater.  In addition he does not have three or more thresholds of 25dB or greater.  CNC speech recognition was not less than 94 percent. 

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Although he is competent to report reduced acuity, he is not competent to establish the criteria as set forth in 38 C.F.R. § 3.385.  

The Veteran has not submitted any evidence establishing that he has a bilateral hearing loss disability for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

In the absence of a current disability, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

Accordingly, on this record, the claim of service connection for a bilateral hearing  loss disability must be denied.

II.  Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the severity of the Veteran's PTSD has not materially changed during the appeal period and a uniform evaluation is warranted. 

The Veteran's has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Under these criteria, the next higher rating of 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  
GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

In August 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The VA examiner diagnosed nightmare disorder and noted that the Veteran did not meet the diagnostic criteria for PTSD.  He endorsed symptoms of trouble sleeping, frightening dreams, and distress that occurred as a result of nightmares.  The Veteran indicated that he slept approximately 4 hours per night with initial and middle insomnia.  During the examination, the Veteran appeared neatly groomed and was cooperative.  His speech, thought process, and thought content were unremarkable.  He was oriented to time, place, and person.  The VA examiner assigned a GAF score of 70. 

In July 2011, the Veteran underwent a private mental health evaluation.  Mr. J.A., a licensed clinical psychologist, reported that the Veteran had suicidal thoughts and had been treated as an outpatient at the VA Medical Center from 1998 to 2002.  In 1997, the Veteran underwent in-patient treatment for substance abuse.  He reported intrusive recollections, bad dreams, flashbacks, and night sweats.  Mr. J.A. described the Veteran as alert, tense, vague, and easily confused during the examination.  The Veteran had a short attention span and rapid speech patterns that were "somewhat digressive."  He described his current mood as "mediocre" and his usual mood as "kind of sad."  He continued that he felt suicidal, but did not have any plans to commit suicide.  The Veteran described symptoms of paranoid attitudes of distrust.  However, he denied obsessions and hallucinations.  His interpersonal relationships were marked by paranoia, suspicion, and resentment.  The Veteran was oriented to time, place, and person.  His memory was intact.  Mr. J.A. summarized that the Veteran meet the diagnostic criteria for PTSD and exhibited alcohol abuse and mood disturbance with depression and chronic anger.  The Veteran was assigned a GAF score of 50. 

In January 2013, the Veteran underwent another VA mental health examination.  The VA examiner diagnosed PTSD as the Veteran's only mental disorder.  PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran described his marriage as positive and supportive.  He and his wife went to the bar or to dinner every couple of weeks.  He worked 60 to 70 hours per week as a technician of specialty oil field tools.  The Veteran commented that he was stressed and overwhelmed by work, but he denied missing work.  He got along "ok" with his boss and coworkers, but added that he "can fly off the handle" and has threatened to leave his job.  In September 2010, the Veteran reported increased depressive symptoms and suicidal ideation while he was intoxicated.  He was kept in the hospital overnight for observation and was discharged the next day.   His PTSD symptoms were anxiety, depressed mood, chronic sleep impairment, and mild memory loss.  The VA examiner concluded that the Veteran had some difficulty in social and occupational function.  He frequently felt overwhelmed and had problems with concentration.  However, the Veteran generally functioned well and had some meaningful interpersonal relationships.  The VA examiner assigned a GAF score of 65.

In June 2013, the Veteran underwent another private mental health evaluation by Mr. J.A.  The Veteran presented as alert, but vague.  He listened marginally and at times glossed over and denied problems which were documented in the case record.  He was uneasy and guarded.  The Veteran's concentration was average and his attention span was short.  He stated that he was "wore out" and stated that he had mood swings "from hateful to loving" with crying spells and outbursts of temper.  He reported feeling depressed most days and that he felt like killing himself when he got back from the service.  He was hospitalized overnight for suicidal ideation and intoxication and denied any of those feelings at the examination.  He had paranoid attitudes and felt like he was being watched and followed.  The Veteran was oriented to time, place, and person.  His memory was broadly intact, but he complained of some forgetfulness.  Mr. J.A. summarized that the Veteran had delusional thinking, borderline hallucinations, paranoid attitudes, volatile emotions, and difficulty with interpersonal relations.  Mr. J.A. was assigned a GAF score of 47, but noted the Veteran's GAF score was 55 for the past year. 

In September 2014, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and alcohol use disorder, in early partial remission.  She indicated that it was possible to differentiate the symptoms attributable to each disorder.  PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran worked for an oil company for 8 months ending in May 2013.  He quit when he and his wife moved in order to be closer to her family.  He was unemployed.  He was last employed as a logistics manager, but was let go a few months prior to his examination when the position was eliminated.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks that occurred more than once a week, chronic sleep impairment, and mild memory loss.  He was alert and oriented, cooperative, and rapport was easily established during the examination.  His affect was euthymic and he had no homicidal or suicidal ideation.  The VA examiner noted that there were many discrepancies between the Veteran's report of history and symptoms during the examination as compared to his VA treatment records.  For example, he reported that he had not seen his daughter for 3 years, but a July 2014 treatment note indicated that he was excused from weekly group therapy because he went out of state to visit his daughter and granddaughter over a weekend.  In a June 2014, treatment note, he reported that he and his wife had separated two weeks prior to his appointment.  At the examination, the Veteran told the examiner that he had been divorced for 6 months.  The Veteran reported at the examination that he had not worked since May 2014.  However, VA treatment notes indicated that he started a job in July 2014.  The VA examiner was a doctoral level psychologist. 

In October 2015, the Veteran underwent his most recent private mental examination by Mr. J.A.  The Veteran presented as "somewhat vague, perplexed and distractible."  His concentration was fair, his attention span was short, and his psychomotor activity was increased.  Speech patterns were coherent, but "hesitant and uncertain."  The Veteran's ability to abstract and calculate were unimpaired and within the normal limits.  His affect was normal.  The Veteran reported mood swings and stated that his normal mood was negative.  Mr. J.A. stated that the Veteran started felt like hurting or killing himself approximately two years ago.  The Veteran reported anger problems and a history of assault.  He had fair judgment and insight.  He was oriented to time, place, and person.  His memory was broadly intact and his stream of thought was normal.  Sleep patterns were marked by insomnia with intermediate and early awakening.  Mr. J.A. summarized that the Veteran was bad tempered, isolated, disaffiliated, depressed, bitter, and hostile.  He elaborated that the Veteran was a danger to others if provoked and that he has had continuous difficulty on the job and off the job with interpersonal relationships.  Mr. J.A. concluded that the Veteran's PTSD was between moderate and severe. 

A June 21, 2013, VA treatment note showed that the Veteran posed a moderate risk for suicide.  He reported anxiety and alcohol withdrawal symptoms.  On June 22, 2013, the Veteran was admitted for inpatient treatment after reporting thoughts of suicide.  The Veteran reported increased financial difficulty, marital conflict, and drinking a 12 pack every other day.  His wife told him she wanted him to work on himself and his drinking before they got back together.  The Veteran expressed thoughts of hopefulness.  Upon examination, the Veteran's affect was constricted and he was anxious.  His speech was guarded, but coherent and relevant without evidence of delusion or hallucination.  He denied an intent to harm himself or others.  His insight was limited and his judgement was considered questionable.  The Veteran was admitted or safety and further observation.  He was assigned a GAF score of 45. 

A March 30, 2015, VA treatment note reported that the Veteran had not consumed alcohol for a year.  He had been separated from his wife for 15 months, but was working it out.  He had been employed for 8 months at his current job.  The Veteran was assigned a GAF score of 50. 

Based on the forgoing, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  Throughout the appeal period, the Veteran has demonstrated suicidal ideation, impaired impulse control, and difficulty establishing and maintaining personal relationships.  Additionally, the majority of the Veteran's GAF scores have ranged from 45 to 55 for the appeal period.  The Veteran's March 30, 2015, VA treatment note assigned a GAF score of 50, which indicates serious impairment.  The Veteran has gone through periods of unemployment and estrangement from his wife during the appeal period.  He described impaired impulse control and irritability.  The Board finds that the Veteran's PTSD warrants a 70 percent evaluation. 

The Board has considered whether the Veteran is entitled to a 100 percent evaluation.  However, the weight of the evidence is against a finding that the Veteran experiences total occupational and social impairment due to his PTSD.  Throughout the appeal period, the Veteran has worked to repair his relationship with his daughter and wife.  He has also been employed for a majority of the appeal period.  Therefore, the weight of the evidence is against a 100 percent evaluation for PTSD.



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability results in social and occupational impairment.  These are precisely the schedular criteria under which that disability is rated.  There is no indication of any factor outside the rating schedule.  Referral for extraschedular consideration is, therefore, not warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

An evaluation of 70 for PTSD is granted, subject to the regulations governing the payment of monetary benefits.

Service connection for an undiagnosed illness manifested by fatigue, recurrent skin infections, headaches, joint pains, numbness and tingling of all fingers and thumbs bilaterally, sleep disturbance, and night sweats (claimed as fatigue, headaches, muscle aches and pains, tingling of limbs, poor concentration, mood and sleep disorder, respiratory condition, low grade fevers, and boils), is granted.


REMAND

In July 2015, the Veteran expressed disagreement with the AOJ's June 2015 denial of service connection for a right knee disability.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order furnish the Veteran and his representative an SOC concerning his claim for entitlement to service connection for a right knee disability.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


